Title: To James Madison from Robert Taylor, 8 January 1809
From: Taylor, Robert
To: Madison, James



Dear Sir
Richmond, January 8th. 1809.

The time having arrived at which you said it would be convenient to pay the amount of Gooch’s bond to Jas. Pulliam & by him assigned, I now forward a statement shewing the amount.  I have a small other sum of money in my hands to be remitted to the same persons for whom this is, else I should not have drawn until about the last of the month, but presume from your letter that it is of but small moment.
We are all here extremely anxious about our affairs in the Eastward, but I cannot fall into the opinion that the people there will be desperate enough to engage in rebellion, whatever the leading unprincipled federalists may attempt.  I am yrs afftely

Robert Taylor


Amt. of bond£20.10.2Int fm 26th. Jany. 1808 }11 mos. 1/2to say 11th. Jany. 18091.10.2£22.0.4
